DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/15/22, with respect to the rejection(s) of claim(s) been fully considered and are persuasive in light of the amendments and prior 35 USC 102 rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a 35 USC 103 rejection.
Applicant has amended portions of prior dependent claim 3 into independent claim 1 and therefore, the prior 35 USC 102 rejection has been overcome. These limitations relate to the low smoke zero halogen coating layer with a thickness between 0.1-0.2 mm. 
Applicant argues that the prior art of Hurley is not a rollable ribbon and therefore not obvious as a combination with Ly. Examiner respectfully disagrees. Examiner relies on Hurley not in its entirety but purely for the materials used. The use of a low smoke zero halogen material is not limited to rollable ribbons but across a wide variety of optical fiber arts. Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make such a combination. However, there is no requirement that motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, Examiner is relying on common low smoke zero halogen jacketing materials. This is applied not to internal ribbon coatings but an outer jacket which Applicant defines as the “micro sheath layer”. Substituting known materials for an outer jacket would be well within the level of ordinary skill in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly (cited in prior office action) in view of Hurley (cited in prior office action) and further in view of US 2010/0135625 to Overton..
Ly discloses in the abstract, paragraphs 50-52 and figures 4-7, a buffer tube comprising: 
One or more subunits (“multi-fiber unit structures 136; paragraph 50), wherein the one or more subunits enclosing a plurality of optical fiber ribbons (138), wherein each of the ribbon of the plurality of ribbons is a “rollable ribbon” (figure 4 shows rollable ribbons and paragraph 50-52 describe the rollable ribbons within), wherein each comprise an optical fiber (“A, B, C, D”; figure 4); and 
A micro sheath layer (paragraph 51) having a thickness in the range of 0.25mm to 1mm (paragraph 51 discloses a thickness of the outer layer as 0.25mm).
As to claims 4-5 and 8, the ribbons have 12 fibers (paragraph 53).
As to claim 6, a 200 micron fiber is disclosed in paragraph 25. 
As to claim 7, the fibers have different colors (paragraph 29). 
As to claim 9, each ribbon is further differentiated by using colored binders that are different from one another (paragraph 30 describes different colors for ribbon sets and paragraph 31 describes the method of marking).
Ly discloses the invention as claimed except for the specific material being a low smoke zero halogen material. Selecting a known material has generally been recognized to be within the level of ordinary skill in the art.
Hurley discloses such a well known low smoke zero halogen (LSZH) material to enable proper specification of a burn resistant (paragraph 18). 
It would have been obvious to one having ordinary skill in the art to select a known material and to size the cable as claimed as a matter of routine experimentation and optimization of the cable for the highest performance for its intended use. 
Ly in view of Hurley fails to explicitly disclose a “micro sheath layer” thickness between 0.25mm-1.0mm. Such outer jacket thicknesses are well known in the art.
Overton discloses such common thicknesses of the claimed range (235 microns – 265 microns; paragraph 111). 
It would have been obvious to one having ordinary skill in the art to size a jacket thickness as claimed as a matter of obvious design choice for a preferred and predictable effective result variable.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Hurley and further in view of Overton (LHO) as applied to claims above, and further in view of US 2019/0049681 to Bookbinder et al.
LHO discloses the invention as claimed except for the plurality of water swellable yarns positioned along the plurality of fiber ribbons. It is noted that such yarns are common in the art.
Bookbinder discloses aramid yarns (272) positioned along a plurality of fiber ribbons (figure 28). Bookbinder further discloses the use of water blocking particles that may be utilized within (paragraph 58) to improve cable performance.
It would have been obvious to one having ordinary skill in the art to provide an aramid yarn that has a water blocking and swellable powder therein to protect and improve cable performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 1698924.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883